MULTI-LAYER FUNCTIONAL FILM AND PRODUCTION METHOD THEREOF

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed January 14, 2022, was received.  Claims 1, 3-5, 7-51, and 53 were amended.  Claims 54-57 were added.

Claim Objections
The objections to claims 8-38, 40, 43-46, and 49-53 are withdrawn because the claims have been amended to correct improper multiple dependencies and other informalities.

Claims 7, 11-12, 48-49, and 51 are objected to because of the following informalities:
In claim 7, lines 2-3, “conductive layer comprises” should be –one or more conductive layer(s) comprise–.
In claim 11, line 1, consistent with the changes to claim 1 suggested in the rejections under 35 U.S.C. 112 below, the examiner suggests after “the ” inserting –first polymeric protective layer or the second –.
In claim 11, line 2, the examiner suggests replacing “same” with –first–.
In claim 12, line 1, consistent with the changes to claim 1 suggested in the rejections under 35 U.S.C. 112 below, the examiner suggests after “the ” inserting –first polymeric protective layer or the second –.
In claim 12, line 2, the examiner suggests replacing “a further” with –the second–.
In claim 12, line 3, the examiner suggests replacing “further” with –second–.
In claim 48, lines 1-3, “wherein one or more conductive layer(s) or semiconductor layer(s) are provided within or on said multi-layer assembly, and ” should be deleted, as this limitation has already been recited in independent claim 47.
In claim 48, line 3, “conductive layers or semiconductor layer is” should be replaced with –one or more conductive layer(s) or semiconductor layer(s) are–.
Claim 49 is objected to under 37 CFR 1.75(c) as being in improper form as a multiple dependent claim.  A multiple dependent claim should only refer to previous claims in the alternative. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
In claim 51, line 3, “a ” should be replaced with –the –.
Appropriate correction is required.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 39-42, 47-52, and 56 are withdrawn because these claims have been amended to correct indefinite subject matter.

Claims 1-38, 43-46, 53-55, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, part (iv), “a polymeric protective layer” is found indefinite because it is unclear whether or not this is the same as the polymeric protective layer previously recited.  (The examiner recognizes Applicant’s intent to allow for the polymeric protective layer of part (iv) to be either the same as or different from the polymeric protective layer of part (i); however, the ambiguity of these recitations as currently written render claim 1 indefinite.  This problem could be addressed, for instance, by inserting –first – before each instance of “polymeric protective layer” and “ethylene-based polymer” before part (iv), and in part (iv) by replacing “a polymeric protective layer comprising an” with –either the first polymeric protective layer comprising the first ethylene-based copolymer or a second polymeric protective layer comprising a second–.)
Claim 1 recites the limitation "the exposed surface" in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 11-38, 53-54, and 57 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
In claim 5, part (iv), “a polymeric protective layer” is found indefinite because it is unclear whether or not this is the same as the polymeric protective layer previously recited.  (This problem could be addressed, for instance, by inserting –first – before each instance of “polymeric protective layer” and “ethylene-based polymer” before part (iv), and in part (iv) by replacing “a polymeric protective layer comprising an” with –either the first polymeric protective layer comprising the first ethylene-based copolymer or a second polymeric protective layer comprising a second–.
Claim 5 recites the limitation "the exposed surface" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-10 and 55 depend on claim 5 and are rejected for thereby incorporating the indefinite subject matter thereof.
In claim 10, line 2, “the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or the second– after “the”.)
In claim 13, lines 1-2, “said polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or said second– after “said”.)
In claim 13, line 3, “said polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or said second– after “said”.)
In claim 14, lines 1-2, “said polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or said second– after “said”.)
In claim 14, line 4, “the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or the second– after “the”.)
In claim 15, line 2, “the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or the second– after “the”.)
In claim 15, line 6, “the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or the second– after “the”.)
Claim 15 recites the limitation "the adhesive bond strength (SP-B)" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, line 7, “the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or the second– after “the”.)
In claim 22, line 3, “the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first polymeric protective layer or the second– after “the”.)
In claim 23, lines 1-2, “the ethylene-based copolymer of the polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers and their ethylene-based copolymers previously recited it refers.  (This problem could be addressed, for instance, by replacing “ethylene-based copolymer of the” with –first ethylene-based copolymer of the first polymeric protective layer or the second ethylene-based copolymer of the second–.)
In claim 24, lines 1-2, “the ethylene-based copolymer” is found indefinite because it is unclear to which of the potentially multiple ethylene-based copolymers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first ethylene-based copolymer or the second– after “the”.)
In claim 25, lines 1-2, “the ethylene-based copolymer” is found indefinite because it is unclear to which of the potentially multiple ethylene-based copolymers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first ethylene-based copolymer or the second– after “the”.)
In claim 26, lines 1-2, “the ethylene-based copolymer” is found indefinite because it is unclear to which of the potentially multiple ethylene-based copolymers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first ethylene-based copolymer or the second– after “the”.)
Claim 27 recites the limitation "the metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 27 has been amended to depend directly from claim 1, which does not refer to a metal.  (This problem could be addressed, for instance, by amending claim 27 to depend from claim 25, as previously presented.  If Applicant wishes, a new claim could also be added, drawn to the subject matter of claim 27 as depending from claim 26, as previously presented in the alternative.)
In claim 28, lines 1-2, “the ethylene-based copolymer” is found indefinite because it is unclear to which of the potentially multiple ethylene-based copolymers previously recited it refers.  (This problem could be addressed, for instance, by inserting – first ethylene-based copolymer or the second– after “the”.)
In claim 29, lines 1-2, “the polymeric protective layer is a blend of said ethylene-based copolymer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers and their ethylene-based copolymers previously recited it refers.  (This problem could be addressed, for instance, by replacing “polymeric protective layer is a blend of said” with –first polymeric protective layer is a blend of said first ethylene-based copolymer and one or more polyolefin(s), and/or the second polymeric protective layer is a blend of said second–.)
In claim 32, lines 1-2, “said functional layer which comprises zinc and/or tin” is found indefinite because claim 1 as recited allows for multiple functional layers which comprise zinc and/or tin, such that it is unclear to which claim 32 refers.  (This problem could be addressed, for instance, by replacing “which comprises zinc and/or tin” with –or said uppermost functional layer–.)
In claim 33, lines 1-2, “said functional layer which comprises zinc and/or tin” is found indefinite because claim 1 as recited allows for multiple functional layers which comprise zinc and/or tin, such that it is unclear to which claim 33 refers.  (This problem could be addressed, for instance, by replacing “which comprises zinc and/or tin” with –or said uppermost functional layer–.)
In claim 34, lines 1-2, “said functional layer” is found indefinite because claim 1 as recited allows for multiple functional layers, such that it is unclear to which claim 34 refers.  (This problem could be addressed, for instance, by inserting – or at least one of said functional layers– after “function layer”.)
In claim 35, lines 1-2, “said functional layer comprising zinc and/or tin” is found indefinite because claim 1 as recited allows for multiple functional layers comprising zinc and/or tin, such that it is unclear to which claim 32 refers.  (This problem could be addressed, for instance, by replacing “comprising zinc and/or tin” with –or said uppermost functional layer–.)
Regarding claim 36, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 43 recites the limitation "the exposed surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the exposed surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the adhesive bond strength (SP-B)" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 46, line 2, “the functional layer” is found indefinite because claim 39 as recited allows for multiple functional layers, such that it is unclear to which claim 46 refers.  (This problem could be addressed, for instance, by replacing “functional layer is” with –one or more functional layers are–.)
Regarding claim 53, the phrase "and particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 55 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 55, line 2, “a polymeric protective layer” is found indefinite because it is unclear to which of the potentially multiple polymeric protective layers previously recited it refers.  (This problem could be addressed, for instance, by replacing “a ” with –the first polymeric protective layer or the second –.)
In claim 57, line 2, “said functional layer” is found indefinite because it is unclear to which of the potentially multiple functional layers previously recited it refers.  (This problem could be addressed, for instance, by inserting – or at least one of said functional layers– after “layer”.)

Allowable Subject Matter
Claims 1-38, 45-46, 48-49, 53-55, and 57 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be allowable because the prior art does not teach a multilayer assembly or a method of making the multi-layer assembly or electronic device as claimed, and particularly comprising a polymeric base layer, one or more functional layers disposed on the first surface of the base layer, and a polymeric protective layer disposed onto the surface of the, or at least the uppermost, functional layer, where the layers comprise the claimed compositions in the claimed amounts.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 39-42, 47, 50-52, and 56 are found allowable because the prior art does not teach a multi-layer assembly or an electronic device comprising the multi-layer assembly as claimed, and particularly comprising a polymeric base layer, one or more functional layers disposed on the first surface of the base layer, and a polymeric protective layer disposed onto the surface of the, or at least the uppermost, functional layer, where the layers comprise the claimed compositions in the claimed amounts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745